The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinment in the penitentiary for one and one-half years.
Appellant operated a filling station. Approaching the station, officers saw appellant come out of the building and go toward a dugout, which was about fifty yards from the station. Appellant had a fruit jar carton under his arm. A search being made, the officers discovered three half-gallon jars full of whisky. Appellant testified that the liquor found by the officers had been placed in his house a few minutes before by a man whose name he did not know; that this man left the whisky in order that appellant might sample it and buy it if it suited him; that he (appellant) and his wife used whisky for medicinal purposes; that it was his intention to sample the whisky and determine whether he would buy it; that the unknown person left with the purpose of returning for his money, but that he had never come back for it. Appellant's wife testified that she and her husband used whisky for medicinal purposes. A doctor testified that he had advised appellant to use whisky as a stimulant. For the purpose of impeaching appellant, the state proved that he had theretofore been indicted in another case involving a liquor law. We are unable to reach the conclusion that the evidence is insufficient to support the conviction. The jury were warranted in concluding that appellant's version of the transaction was not true. Looking to the state's testimony, it is observed not only that appellant possessed more than a quart of intoxicating liquor, but that when the officers approached he apparently endeavored to hide such liquor.
We find in the record some objections to the court's charge. It is recited that said objections were duly presented to the trial court before the main charge was read to the jury, but such statement is not authenticated *Page 267 
by the trial judge. Hence the objections are not entitled to consideration. Davis v. State, 28 S.W.2d 794.
Appellant filed an application for a continuance, but brings forward no bill of exception in respect thereto. Hence the action of the court in overruling the application cannot be reviewed. Myers v. State, 3 S.W.2d 438.
No error being presented, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.